Citation Nr: 1755941	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  07-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder.

2.  Entitlement to service connection for a thoracic spine disorder.

3.  Entitlement to service connection for a dental disability, to include as secondary to service connected diabetes.

4.  Entitlement to an increased rating in excess of 50 percent for major depressive disorder with posttraumatic stress disorder.

5.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy, right lower extremity.

6.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy, left lower extremity.
 
7.  Entitlement to an initial compensable rating for a lesion, skin of penis. 

8.  Entitlement to an initial compensable rating for erectile dysfunction.

9.  Entitlement to an effective date earlier than September 7, 2004 for the grant of an increased rating to 40 percent, for diabetes mellitus, type II. 

10.  Whether there was clear and unmistakable error in the June 2003 rating decision that granted service connection for diabetes mellitus, type II, effective September 16, 2002 and assigned a 20 percent disability rating. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  He was awarded two Purple Hearts as well as a Bronze Star Medal for his service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2005, July 2008, March 2009, and February 2015 rating decisions by San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).   

The Veteran presented testimony before the undersigned at a videoconference hearing in September 2013.  A transcript is associated with the claims folder. 

Many of the issues on appeal were previously remanded by the Board in January 2014.  At that time, the Board also remanded a claim of entitlement to service connection for bilateral knee disabilities and while on remand, service connection was granted.  Thus, the appeal regarding that issue is no longer pending. 

Also, while on appeal, the AOJ increased the disability rating for bilateral peripheral neuropathy to 20 percent for each lower extremity, effective the date of the claim for increased rating in September 2004.  Although increased ratings have been granted during the pendency of the appeal, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a lumbosacral and thoracic spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms attributable to the Veteran's major depressive disorder (MDD) with posttraumatic stress disorder (PTSD) are productive of no more than occupational and social impairment with reduced reliability and productivity

2.  For the entire period on appeal, diabetic peripheral neuropathy of the lower extremities has been manifested by no more than moderate incomplete paralysis of each lower extremity.
 
3.  The Veteran has a penile deformity with erectile dysfunction. 

4.  The Veteran's circumcision scar is stable, nontender, superficial, less than 39 square centimeters in area, and does not result in any limitation of function.

5.  The Veteran does not have a dental disorder for which service-connected compensation is payable.

6.  The Veteran did not file a claim, either formal or informal, for an increased rating for diabetes mellitus, type II, prior to September 7, 2004, nor was an increase in disability demonstrated during the year prior to the September 2004 claim for increase.

7.  The Veteran did not file a claim, either formal or informal, for service connection for diabetes mellitus, type II, prior to September 16, 2002 and the evidence of record at the time of the June 2003 rating decision did not indicate that the diabetes mellitus, type II required restricted activity; there is no CUE in the June 2003 rating decision which granted service connection of diabetes mellitus, effective September 16, 2002 and assigned a 20 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for major depressive disorder with PTSD are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  The requirements for an evaluation higher than 20 percent for diabetes mellitus-associated peripheral neuropathy of each lower extremity are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.124a, DC 8526 (2017).

3.  Resolving doubt in the Veteran's favor, the requirements for a separate, 20 percent disability rating for penile deformity with erectile dysfunction are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.124a, Diagnostic Code (DC) 7520 (2017).

4.  The criteria for a compensable rating for the circumcision scar have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017).

5.  Entitlement to service connection for compensation for a dental disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2017).

6.  The criteria for assignment of an effective date earlier than September 7, 2004, for the grant of a 40 percent disability rating for diabetes mellitus, type II, have not been met. 38 U.S.C. §§ 5110 (2012); 38 C.F.R. § 3.400 (2014).

7.  The AOJ's June 2003 decision granting service connection for diabetes mellitus type II, effective September 16, 2002 and assigning a 20 percent disability rating, was not clearly and unmistakably erroneous.  38 U.S.C. §§ 5109A, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Analysis

A.  Increased and Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the case of initial rating, VA must consider whether staged ratings are warranted at any time from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Major Depressive Disorder with PTSD

The General Rating Formula for Mental Disorders provide for a 10 percent for psychiatric disorders such PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); 38 C.F.R. § 4.130.

According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), global assessment of function (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).
The Board also notes that the DSM-IV has been updated and the DSM-V does not provide a GAF score.
  
Summarizing the pertinent history with the above criteria in mind, service connection for major depressive disorder was granted in the June 2003 rating decision and a 50 percent disability rating was assigned under DC 9434, effective from the date of receipt of the claim for service connection in September 2002.  Subsequently, the Board granted service connection for PTSD and the two psychiatric claims have been rated together under DC 9411-9434 since the Board's grant was implemented in the March 2014 rating decision.  

The Veteran was provided with VA examinations in March 2003, June 2004, and September 2016.  

The March 2003 VA examination reflected a GAF score of 67 and indicated the Veteran's MDD resulted in occupational and social impairment with reduced reliability and productivity.  

The July 2004 VA examination reflected a GAF score of 70 and a finding that the depressive disorder was in remission.  

The Veteran also completed a questionnaire regarding psychiatric symptoms in July 2004.  He reported trouble sleeping, nightmares, night sweats, infrequent crying, mood swings, being reclusive, not wanting to get out of bed sometimes, guilt, depression, panic attacks, anxiety and melancholy.  The Veteran also reported that his interest in activities outside of family had waned, he would overeat, tire easily, and experienced chronic anxiety and depression.  

At the September 2016 VA examination, the examiner found that the Veteran's MDD with PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The symptoms attributable to the diagnoses were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The Veteran was described as a "difficult historian" focusing on disputes with the Postal Service and other government entities.  He reported that he had last been employed as a substitute teacher in 1994, but could not recall the reasons for ending this employment.  He had previously worked as a recreational specialist, but also could not recall the reasons for leaving that employment.  He remained married to his spouse of 38 years and had four children from that marriage with whom he maintained contact.  On the examination his thought processes were tangential and he was found to lack insight.

Elsewhere in the file it is reported that the Veteran had worked for the Postal Service.

Lay statements and VA treatment records do not indicate symptoms more severe than those reported during the VA examinations.  

The Board has reviewed all of the lay and medical evidence and finds that the evidence does not support the next-higher 70 percent disability rating for deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Although he is not currently working, there is no evidence that PTSD has caused a deficiency in this area.  He has not attempted schooling during the appeal period.  He has not evident deficiency in the area of family relationships as shown by his long term marriage and relationships with his children.  His mood has been described as only mildly impaired and that level of impairment is contemplated by the current rating.  The most recent examiner appears to have found deficiencies in the areas of judgement and thinking; but not in most of the areas needed for the 70 percent rating.

None of the evidence of record indicates that the Veteran has experienced suicidal ideation, obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

As such, the Board finds that the Veteran's PTSD with MDD symptoms more closely approximate the criteria for the currently-assigned, 50 percent disability rating.  

As the 70 percent disability rating criteria are not met, it naturally follows that the 100 percent disability rating criteria are not met.  Specifically, there is no indication of symptoms such as the following, at any time pertinent to the appeal: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The weight of the evidence is against a conclusion that the Veteran's MDD with PTSD results in more than "occupational and social impairment with reduced reliability and productivity" so as to warrant a rating in excess of 50 percent.  

In reaching this conclusion, the Board has considered the Veteran's sworn testimony that he and his wife had marital problems and that he experienced triggers such as freeway construction near his home that reminded him of machine gun sounds.  The Veteran testified that he would hear the noise and duck for cover in his home and prepare to fire back, even though he did not have a gun.  The Board has also considered the Veteran's sworn testimony that he has survivor's guilt, nightmares, and sleep deprivation.  He reported that a good night's sleep for him was about four or five hours of sleep.  He also reported that relationships with church members were good although the loudness of the services sometimes bothered him.  

The Board places a high probative value on the mental status examinations which indicated that there have been no deficiencies in judgment or thinking.  

Considering the Veteran's sworn testimony along with the medical evidence of record, the Board finds that the current 50 percent rating contemplates the Veteran's reported symptoms.  In short, while the Veteran's MDD with PTSD has clearly limited the ability of the Veteran to function socially and occupationally, the evidence is against finding deficiencies in most of the areas needed for a 70 percent rating.  

Additional compensation based on staged ratings for PTSD with MDD is not warranted, as the Veteran's symptomatology associated with these manifestations has remained stable throughout the appeal.

The Board has considered carefully the Veteran's contentions, and notes that lay testimony is competent to describe observable symptoms.  The history and symptom reports have been considered, including as presented in the clinical evidence discussed above and at the September 2013 hearing before the undersigned, and have been contemplated by the disability rating to which the Veteran has been found to be entitled.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue. 

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for MDD with PTSD; therefore, entitlement to a rating in excess of 50 percent for MDD with PTSD must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

Peripheral Neuropathy 

Peripheral neuropathy of the Veteran's lower extremities is currently rated under Diagnostic Code 8726, which provides criteria for evaluating neuralgia of the femoral nerve.  Diagnostic Code 8726 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; severe incomplete paralysis is rated 30 percent disabling; and complete paralysis of quadriceps extensor muscles is rated 40 percent disabling.  38 C.F.R. § 4.124a (2017).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

During a December 2004 VA examination for diabetes, the examiner noted that the Veteran had normal motor function and strength in both lower extremities.  Deep tendon reflexes were absent bilaterally.  The Veteran was noted to have normal posture and gait.  The examiner noted that there was no evidence of limitation of standing or walking. 

On VA examination in May 2008, motor function of the lower extremities revealed decreased strength in legs and knees.  Sensory function was found to be abnormal with findings of diminished sensation of light touch bilateral lower extremities.  Reflexes were also decreased bilaterally.  

On VA examination in July 2009, the Veteran reported progressive loss of strength in the legs and tingling and numbness in in the feet.  He also reported difficulty with prolonged ambulation, standing, performing physical and occupational activities.  The VA examiner noted that motor function was within normal limits and reflexes were normal bilaterally.  However, the examiner noted that sensory function was abnormal with findings of decreased sensation to pin prick and feather in the feet and toes bilaterally.  The examiner explained that a specific peripheral nerve affected was not identified because the Veteran presented with a stocking glove; however, the examiner noted that peripheral nerve examination revealed neuropathy.  

On VA examination in September 2016, incomplete paralysis of the femoral nerve was noted to be moderate.  In this regard, he reported having moderate, constant pain bilaterally, moderate intermittent pain, bilaterally, moderate paresthesias and/or dysesthesias bilaterally, and moderate numbness bilaterally.  He had decreased sensation to light touch in the ankle/lower leg and feet/toes, all bilaterally.  Deep tendon reflexes were decreased bilaterally.  The Veteran did not have any muscle atrophy.  

Following the September 2016 VA examination, the AOJ increased the peripheral neuropathy rating to 20 percent for each lower extremity, effective the date of the claim for increased rating in September 2004.  The Board finds that the current disability rating for moderate peripheral neuropathy in each lower extremity for the entire period, is appropriate.  

VA treatment records do not indicate more severe symptoms than those discussed during the VA examinations. 

Having carefully reviewed the evidence of record, including the Veteran's statements, the Board finds that the Veteran's peripheral neuropathy of the lower extremities has been productive of no more than moderate, incomplete paralysis for the entire period on appeal.  Accordingly, the Veteran's lower extremity symptoms most nearly approximate the symptomatology contemplated by the current ratings. See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8726, 8526.

The Board finds that the next higher ratings are not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has considered the Veteran's sworn testimony that he has sciatic nerve pain and drop foot.  The Board notes that the September 2016 VA examiner identified sciatic nerve involvement in the Veteran's left lower extremity; however, there was normal strength at the ankles, which belies a finding of foot drop.  Other findings were also normal or mildly abnormal.  Additionally, in the portion of the examination pertaining specifically to lower extremity diabetic peripheral neuropathy, the examiner indicated sciatic nerve and femoral nerve involvement but noted that the sciatic nerve was normal bilaterally.  As such, the peripheral neuropathy rating addressed herein is most appropriately rated under DC 8526, 8726 for incomplete paralysis of the femoral nerve. 

The Board has reviewed the evidence of record dated during the one year "look back" period prior to the date of the claim for increase in September 2004, and finds that there is no indication that the Veteran's lower extremity neuropathy was moderate in severity prior to September 2004.  

Further, the Board notes that the Veteran's symptoms have been consistent throughout the appeal period and thus, staged ratings are not warranted.  

Accordingly, the preponderance of the evidence is against the assignment of increased disability ratings for peripheral neuropathy of the lower extremities under the applicable rating criteria; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Erectile Dysfunction 

In this case, the Veteran is in receipt of a noncompensable rating for scarring associated with circumcision in service as well as service connection for erectile dysfunction associated with diabetes mellitus (although not rated separately) and a special monthly compensation for loss of use of a creative organ. 

The Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is entitled to a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  Here, while the Veteran has not been assigned a separate compensable rating for his erectile dysfunction, he has been awarded special monthly compensation as a result of it. 

In order to receive a compensable rating for erectile dysfunction there must be competent evidence the Veteran has a penile deformity with erectile dysfunction.  The Veteran asserts that he has such a deformity because he was circumcised during service in Vietnam.  See Hearing Transcript.  The Board finds that the evidence is at least in equipoise as to whether the Veteran has penis deformity associated with his erectile dysfunction.

Weighing in favor of the claim is the July 2009 VA examination report.  The examiner noted that physical examination of the penis was abnormal and that there was a deformity.  Also weighing in favor of the claim are the Veteran's statements to the May 2010 VA examiner that his penis had a disfigured appearance from circumcision with sensory loss.  He also reported that the May 2010 VA examiner's physical examination of the penis was painful.  See January 2012 Substantive Appeal Form 9. 

Weighing against the claim, is the May 2010 VA examination report.  Following physical examination of the penis, the May 2010 VA examiner determined that the Veteran's penis was normal with no deformity, masses, or tenderness.  Testicle examination was normal and there was no genital fistula noted on examination.  The examiner also noted that the examination showed a circumcised penis with no abnormal scarring. 
 
The remaining VA examinations neither weigh in favor of or against the claim as the examiners in October 2012 and September 2016 did not physically examine the Veteran's penis.  Similarly, the VA and private treatment records do not weigh against or in favor of the claim as they do not affirmatively state whether or not the Veteran has a penis deformity.

The Veteran explained in the January 2012 Substantive Appeal Form 9 that the May 2010 VA examiner did not ask the Veteran whether physical examination of the penis hurt.  The Veteran also offered sworn testimony that he disagreed with the May 2010 VA examiner's finding that there was no penile deformity. 

The Board notes that the Veteran is competent to the observable symptoms and circumstances regarding his disability.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, (determining whether the penis symptoms are applicable to a penile deformity or scarring on the penis) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Similarly, the Board is precluded from substituting its own medical judgment for that of a medical professional.  Colvin v. Derwinski, 1 Vet. App. 171   (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  Thus, finding agreement between the May 2010 VA examiner's finding that there was no visible scar on the Veteran's penis, and the July 2009 VA examiner's finding that the Veteran had a deformity, the Board resolves doubt and attributes the Veteran's competent statements regarding the appearance of the penis and penile pain, to a penile deformity.  

The finding of a penile deformity results in a greater benefit to the Veteran than compensation for a painful "scar" as the disability rating for the penile deformity is 20 percent whereas the disability rating for a painful scar is only 10 percent.  Compare DC 7522 and DC 7804.  For these reasons, the Board resolves doubt in the Veteran's favor and finds that he is entitled to a 20 percent disability rating, but no higher, for penile deformity with erectile dysfunction under DC 7522.  

Skin, lesion on penis

In order to warrant a compensable rating the evidence must show: scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); or scars, that are unstable or painful (10 percent disabling under Diagnostic Code 7804).  Additionally, Diagnostic Code 7805 provides for rating scars when there are any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04.

The May 2010 VA examiner clarified that the Veteran's prior diagnosis of a "lesion on the penis" should be changed to "no diagnosis."  The examiner noted that there was no evidence of scarring on the penis.  While the Board acknowledges the Veteran's statements to the May 2010 VA examiner that he had scarring that was painful, ugly, and caused reduced libido, the Board considered such statements in the determination to resolve doubt and find that the Veteran has a penile deformity.  

The Veteran has consistently asserted that penile pain on examination, limited libido, and loss of erectile power, supports a finding of a "penile deformity."  The Board resolved doubt in the Veteran's favor in this regard and granted a separate 20 percent disability rating for penile deformity with erectile dysfunction.  Therefore, the Veteran is not entitled to an additional 10 percent rating under DC 7804, for the same symptoms.  To do so would violate the rule against pyramiding.  

B.  Dental

The Veteran contends that he is entitled to compensation benefits for a dental condition.  He is already in receipt of VA dental treatment benefits. 

The dental conditions for which service-connected compensation benefits are available are set forth in 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  

The Veteran contends that exposure to Agent Orange during his active duty service resulted in the loss of multiple teeth.  On examination in September 2016, the VA examiner noted that the Veteran had a current disability of loss of teeth but the examiner found that the loss of teeth was not due to loss of substance of body of maxilla or mandible or trauma or disease.  The examiner also found that the masticatory surfaces could be restored by suitable prosthesis.  The examiner also found that there was more than a 50 percent probability that the Veteran's dental disability was caused by his Agent Orange exposure in service.  However, the neither the September 2016 VA examination report, nor any other medical records indicate loss of or trauma to the mandible, maxilla, or other bones of the face.  

The Board acknowledges that the September 2016 VA examiner did not answer the remand question regarding whether any current dental disability was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.  However, the Board finds that the September 2016 VA examiner substantially complied with the January 2014 remand directives because the directives also instructed the AOJ to adjudicate the Veteran's entitlement to outpatient dental services.  As discussed in the March 2017 supplemental statement of the case, the Veteran is entitled to VA outpatient dental services.  Further, as discussed above, VA regulations that provide that compensation is only warranted for dental disability caused by trauma or loss of bones in the face. 

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  There are no lay or medical statements or evidence to suggest that he lost his teeth due to trauma.  The Veteran has never at any time alleged incurring an injury to the mandible or maxilla.  In other words, none of the DCs, 9900 through 9916, apply in this case.

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes only.

As noted above, replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  Again, the Veteran is already in receipt of VA dental treatment services. 

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

C.  Earlier Effective Date

The AOJ increased the assigned disability rating for the Veteran's service-connected diabetes mellitus, type II, in a March 2005 rating decision.  The rating decision was issued in response to a September 2004 claim for an increased rating.  In the March 2005 notice of disagreement, the Veteran expressed disagreement with "diabetes mellitus assigned percentage/retroactive effective date 1970."  The appeal regarding the amount of the increased rating was addressed in the March 2014 Board decision.  The appeal regarding the effective date of the rating is addressed herein. 

Except as otherwise provided, the effective date of an evaluation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Further, 38 C.F.R. § 400(o)(2) provides that the earliest date for an increased rating is the date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date, otherwise the date of receipt of the claim.  

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2).  These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case.  Id. at 57,686.

Under the former regulations, any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014). 

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  

In this case, the AOJ granted service connection for diabetes mellitus, type II in a June 2003 rating decision, effective September 16, 2002.  The Veteran did not appeal the amount of the initial 20 percent disability rating.  He does not contend otherwise.  

Following notification of the June 2003 rating decision, the Veteran filed a claim of entitlement to a total disability rating for individual unemployability (TDIU) in June 2003.  The claim was granted approximately 10 days after that, in July 2003.  There was no indication that the Veteran considered the June 2003 TDIU claim to be a claim for increased rating or notice of disagreement with the June 2003 rating decision.  To the contrary, the Veteran's claim for TDIU and the notification of the increased rating appear to have crossed paths in the mail. 

The next communication from the Veteran was in May 2004 regarding a request to relocate.  The communication did not indicate any contention that the Veteran's diabetes mellitus had worsened. 

In June 2004, the Veteran filed a claim for service connection for PTSD and submitted treatment records in support of that disability.  A June 2004 VA treatment record submitted with the claim addressed the Veteran's blood sugar, which was in the normal range.  His A1C value was also noted and explained to be in the range considered optimal control of diabetes mellitus.  Another VA treatment record dated in June 2004 and received by the AOJ in July 2004, noted that Rosiglitazone (a drug for diabetes treatment) had been approved.  However, further review of the treatment records indicates that the Veteran was also treated with the same medication in September 2002.  

Although the VA treatment records confirm that the Veteran had diabetes and received treatment for the same, the Board does not consider the mere presence of the records submitted in support of another claim, to be informal claim for an increased rating for diabetes mellitus.  In this regard, the records were submitted in connection with a different service connection claim and neither the Veteran nor his representative indicated that the Veteran desired an increased rating for his diabetes mellitus at that time.  Further, the records themselves do not raise the issue of entitlement to a higher rating for diabetes as the records do not indicate any worsening of the Veteran's diabetes. 

In July 2004, the Veteran submitted an authorization and consent form in connection with his claim for service connection for PTSD.  The form contained all of the Veteran's private health care providers, including those who treat him for diabetes.  However, the Veteran did not indicate that he sought a higher rating for diabetes at that time. 

The Veteran filed a claim for an increased rating for diabetes mellitus in September 2004.  While the Veteran believes that the effective date for the award of the higher rating for diabetes mellitus, type II, should be earlier than assigned by the AOJ, the provisions of the law governing effective date of awards of benefits provide the date is either the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.816 (c)(2).  The Board has also considered the one year "look back" period referred to above, in which in claims for increased rating, a higher rating may effective earlier than the date of the claim if the increase in disability began during the one year period prior to filing of the claim. 

Here, the evidence does not indicate that the criteria for a 40 percent disability rating were met at any time prior to the December 2004 VA examination, much less during the one year prior to the September 2004 claim. 

Based on the December 2004 VA examination report, the AOJ resolved doubt in favor of the Veteran and assigned an effective date of September 7, 2004, the date of the Veteran's communication which was treated as a claim for an increased rating.  The Board finds that such date is the earliest date allowable under the applicable criteria discussed above.  

In reaching this conclusion, the Board has reviewed the evidence of record and finds that there is no indication that the Veteran's diabetes mellitus, type II reached the higher level of severity within the year prior to the September 2004 claim.  In this regard, the first objective evidence of the 40 percent disability rating being met was during the December 2004 VA examination.  

Diagnostic Code 7913 provides that a 40 percent disability rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In this case, such restriction was not shown until the December 2004 VA examination.  At that time, the VA examiner noted that the Veteran had been prescribed insulin and should avoid strenuous activities.  The examiner noted that the Veteran was on a restricted diet, took prescription medication twice per day and insulin as needed, including two months prior to the examination at the doctor's office.  The examiner also noted that the Veteran should avoid strenuous activity to avoid hypoglycemic reaction.  

Treatment records do not indicate that the Veteran's diabetes required any restriction of activities during the one year period prior to September 2004.  Consequently, the Board concludes that the claim for an earlier effective date must be denied. 

In reaching this conclusion, the Board sympathizes with the Veteran but finds that it has no alternative but to deny the Veteran's appeal for an earlier effective date.

D.  CUE

The Veteran asserts that there was clear and unmistakable error in the effective date for service connection assigned in the June 2003 rating decision which granted the claim for service connection of diabetes mellitus, type II.  The Veteran asserts that he is entitled to an effective date in 1970.  

The Board must reject the assertion.  In order for there to have been CUE in the June 2003 rating decision, the AOJ must have in fact committed clear error.  The question here is whether the claim was received on September 16, 2002. 

The regulation regarding effective dates for service connection at the time of the June 2003 rating decision, provided that the effective date should be the date of the claim for service connection or the date that entitlement arises, whichever is later.  38 C.F.R. § 3.400. 

In this case, the Veteran filed a claim for service connection for disorders of the knees, feet, and wrist that was received by the AOJ in June 1970.  He also filed claims for dental problems and residuals of circumcision surgery that were addressed in rating decisions in 1971.  Next, in April 1980, the Veteran filed a claim for service connection of a back injury.  He also filed claims related to education benefits in 1980.

The first indication of a claim for diabetes mellitus, type II, was the claim received on September 16, 2002.  Private treatment records associated with the file in support of the September 2002 claim, and received after the September 2002 claim; indicate that the Veteran had been treated for diabetes since 1995.  

There is no indication that the Veteran filed a claim for diabetes in 1970, much less was diagnosed with diabetes at that time.  Further, there is no indication that the Veteran filed a claim for diabetes at any time prior to September 2002.  

The Board acknowledges that private treatment records indicate that the Veteran was treated for diabetes as early as 1995.  Under 38 C.F.R. § 3.157 (which was in effect at the time of the June 2003 rating decision), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only applied once a formal claim for compensation or pension had been allowed or compensation disallowed because the disability is not compensable.  Treatment records did not constitute informal claims when service connection had not yet been established for the claimed condition.  Lalonde v. West, 12 Vet. App. 377 (1999).  In Lalonde, the Court explained that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Id at 382. 

Here, the Veteran's private treatment for diabetes in 1995 was not pre-dated by an adjudication of a claim for service connection as discussed in former 38 C.F.R. § 3.157, and, as such, that regulation did not afford a basis for finding that VA treatment dated prior to September 16, 2002, constituted a claim of entitlement to service connection for diabetes mellitus, type II.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  

While the Veteran believes that the effective date for the award of service connection for diabetes mellitus, type II, should be earlier than assigned by the AOJ, the provisions of the law governing effective date of awards of benefits provide the date is either the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.816 (c)(2).  In this case, the AOJ assigned an effective date of September 16, 2002, the date of receipt of the Veteran's original claim for service connection, which is the earliest date allowable under the applicable criteria discussed above.  38 C.F.R. §§ 3.400(b)(2)(ii), 3.816(c)(2).  

Additionally, the Board finds that there is no CUE in the assignment of the 20 percent disability rating in the June 2003 rating decision.  In this regard, the evidence of record at the time of the rating decision demonstrated that in July 2002, the Veteran required insulin but did not indicate that activities must be restricted.  As the 40 percent disability rating criteria were not demonstrated in the evidence of record at the time of the June 2003 rating decision, the Board finds that the AOJ did not err in assigning the 20 percent disability rating. 

For these reasons, a finding of CUE in the June 2003 rating decision as it pertained to the grant of service connection for diabetes mellitus, type II, effective September 16, 2002 and rated 20 percent disabling, is therefore not warranted.  The benefit of the doubt doctrine is not applicable to CUE motions.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involves more than a disagreement as to how the facts were weighed or evaluated).


ORDER

A rating in excess of 50 percent for major depressive disorder with posttraumatic stress disorder, is denied. 

A rating in excess of 20 percent for peripheral neuropathy, right lower extremity, is denied.

A rating in excess of 20 percent for peripheral neuropathy, left lower extremity, is denied.
 
An initial 20 percent disability rating, but no higher, for penile deformity with erectile dysfunction is granted.

An initial compensable rating for a lesion, skin of penis, is denied. 

Service connection for compensation for a dental disability is denied.

An effective date earlier than September 7, 2004 for the grant of an increased rating for diabetes mellitus, type II. 

There was not clear and unmistakable error in the June 2003 rating decision that granted service connection for diabetes mellitus, type II, effective September 16, 2002 and assigned a 20 percent disability rating. 


REMAND

With respect to the remaining appeals for service connection of the two separate back disorders, the Board finds that the September 2016 VA examination report did not fully address the questions asked in the January 2014 remand.  Specifically, the examiner did not address whether any of the Veteran's back disorders were aggravated by the Veteran's diabetes mellitus, type II.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek an addendum opinion from the VA examiner who examined the Veteran in September 2016 regarding service connection for the claimed back disabilities.  

Following a review of the relevant medical evidence in the claims file, to include the service and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during service or is the result of disease or injury in service, or was caused, or aggravated by, his service connected diabetes mellitus and/or service connected peripheral neuropathy.  

Injuries that reportedly occurred during combat are presumed to have occurred, even if not documented in the record.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating opinions.  

Complete rationale must be explained for any opinion rendered. 

2.  If any issue on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


